United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 14-2989
                        ___________________________

                             United States of America

                       lllllllllllllllllllll Plaintiff - Appellee

                                          v.

                               Felipe Yanez-Estrada

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                    Appeal from United States District Court
                   for the Northern District of Iowa, Waterloo
                                 ____________

                           Submitted: February 6, 2015
                             Filed: February 9, 2015
                                  [Unpublished]
                                 ____________

Before SMITH, GRUENDER, and BENTON, Circuit Judges.
                          ____________

PER CURIAM.

       Felipe Yanez-Estrada directly appeals the sentence imposed by the district
court.1 In a brief filed under Anders v. California, 386 U.S. 738 (1967), counsel
argues that Yanez’s sentence was substantively unreasonable.

      1
      The Honorable Linda R. Reade, Chief Judge, United States District Court for
the Northern District of Iowa.
       After careful review, this court affirms. See United States v. Feemster, 572
F.3d 455, 461 (8th Cir. 2009) (en banc) (this court reviews sentence under deferential
abuse-of-discretion standard). Yanez’s sentence was not substantively unreasonable,
as the district court identified relevant sentencing factors, did not commit a clear error
of judgment in weighing the factors, and sentenced Yanez at the bottom of his
correctly calculated Guidelines range. See United States v. Salazar-Aleman, 741 F.3d
878, 881 (8th Cir. 2013) (outlining substantive-reasonableness test); United States v.
Rubashkin, 655 F.3d 849, 869 (8th Cir. 2011) (sentences within Guidelines range are
presumed to be substantively reasonable); Feemster, 572 F.3d at 464 (substantive
review is narrow and deferential to sentencing court).

       An independent review of the record under Penson v. Ohio, 488 U.S. 75, 80
(1988), reveals no nonfrivolous issues for appeal. This court notes that any claim for
a sentence reduction based on Guidelines Amendment 782, see U.S.S.G. Supp. App.
C Amend. 782 (Nov. 1, 2014) (reducing base offense level for 10,000-30,000
kilograms of marijuana to 34), should be raised in a sentence-reduction motion filed
in the district court. See 18 U.S.C. § 3582(c)(2) (permitting sentence reduction based
on retroactive Guidelines amendment).

      The judgment is affirmed. Counsel’s request to withdraw is granted.
                     ______________________________




                                           -2-